DETAILED ACTION
This action is in response to arguments and amendments filed for Application 17/214882 on December 21, 2021, in which Claims 1-17 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending, of which Claims 1-17 are allowed.  

Allowable Subject Matter
Claims 1-17 are allowable in light of the Applicant's argument and in light of the prior art made of record. 



Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “the indexing logic calculates the health index value using both: i) the behavior parameter selected from at least one of a percentage of the plurality of files that have been manipulated by a target program, and determining if there was a change of a magic number of a file in the data store; and ii) the physical parameter selected from a least one of a number of read and .

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Nakajima et al. (U.S. Patent Application 2015/0370627), hereinafter “Nakajima”.  Nakajima is cited on PTO-892 filed 2/24/2022.
	Nakajima: ¶ 50 teaches the performance change evaluation indicator includes 
information indicating the possibility of a change in the performance of 
resources included in the computer system and the amount of change in the 
performance.

Although conceptually similar to the claimed invention of the instant application, Nakajima does not teach combining behavior parameters and physical parameters to represent a health index of a computing device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114